Exhibit 99.1 Investor Relations Meta Financial Group, Inc. ® Reports Fiscal Third Quarter 2012 Income Earnings rise to $2.4 million or 66 cents per share from a fiscal 2011 third quarter loss of $1.0 million or 33 cents per share Sioux Falls, South Dakota – August 14, 2012, Meta Financial Group, Inc. ® (“MFG” or the “Company”) Highlights for the fiscal 2012 third quarter ended June 30, 2012 · Meta Financial Group’s 2012 fiscal third quarter net earnings totaled $2.4 million versus a net loss of $1.0 million in last year’s third fiscal quarter: ­– The 2012 third quarter included a charge of $1.4 million, or $0.9 million after taxes, relating to the redemption of certain trust preferred securities (TPS).Excluding the effect of this transaction, third quarter earnings were $3.3 million. ­– The 2011 third quarter included charges of $5.7 million, or $3.7 million after taxes, for the resolution of regulatory matters.Excluding these items, 2011 third quarter earnings were $2.7 million. · The Meta Payment Systems (MPS) segment recorded 2012 third quarter earnings of $1.3 million compared to: ­– $1.9 million net loss for the 2011 third fiscal quarter or $1.8 million of net income excluding the 2011 charge described above ­– $2.5 million in the fiscal 2012 second quarter · The Traditional Bank (Retail Bank) segment recorded 2012 third quarter earnings of $1.2 million, or $2.1 million of net income excluding the TPS transaction described above, compared to: ­– $1.0 million for the 2011 fiscal third quarter ­– $7.6 million in the fiscal 2012 second quarter, or $0.4 million, excluding the gain on sale of GNMA securities that resulted in a pre-tax gain of $11.4 million or $7.2 million after taxes. · Non-performing assets (NPA) were 0.38% of total assets compared to 1.24% at September 30, 2011, with continuing favorable trends and in comparison to industry NPA averages of over 2.5%. · Third quarter MPS average deposits increased by $279.1 million, or 36%, from the prior year third fiscal quarter. · During the third fiscal quarter approximately $12.8 million in net new capital was raised through three private placement transactions to bolster regulatory capital and support anticipated growth at its MetaBank subsidiary. 1 · Tangible book value per common share increased by $2.19 or 9% from $24.76 at September 30, 2011 to $26.95 per share at June 30, 2012. Meta Financial Group, Inc. (NASDAQ: CASH – NEWS) reported net income for the 2012 fiscal third quarter of $2.4 million, or 66 cents per diluted share, compared to a net loss of $1.0 million, or 33 cents per diluted share, for the prior year period. Year-to-date net income for the nine months ended June 30, 2012 was $15.4 million, or $4.64 per diluted share, compared to $2.4 million, or 79 cents per diluted share, for the prior year period. Chairman, President and Chief Executive Officer J. Tyler Haahr commented, “We are encouraged by the year-over-year improvements in fiscal third quarter results from both the Retail Bank and Meta Payment Systems segments.Particularly pleasing is the aggregate 316 percent improvement in credit quality in Meta’s loan portfolio over the lastsix consecutive quarters.Our non-performing asset ratio, an important indicator of a firm’s ability to assess and manage credit, was over two percentage points better than the average ratio in our industry at the end of the third fiscal quarter.Our Meta Payment Systems division again produced good quarterly results with growth stemming largely from good volume in card fees generated by expansion of existing programs.The quarterly average MPS-generated deposits of $1.0 billion were up $279.1 million, or 36% from the prior year fiscal quarter. Finally, at the Meta Financial Group corporate level, we took additional steps this fiscal year to increase book value through three private placement transactions in May 2012.We have increased our book value by a total of $25.1 million during fiscal 2012 primarily through net new capital proceeds of $12.8 million and from higher earnings. We will use this new capital to develop systems and augment staffing to support expectedgrowth and to further bolster our capital ratios at MetaBank. We have increased MetaBank’s Tier 1 Capital by $26.7 million during fiscal year 2012. Investors will note that once again this quarter, yet lower prevailing interest rates continue to inhibit returns on the low cost/no cost deposits generated by MPS.Our management of the investment portfolio will continue to be informed bymeasures we believe appropriate for a persistently slow and uncertain national economy.We do, however, continue to see the opportunity for meaningful increases in margins as rates rise over time to more normal levels,” Haahr concluded. 2 Management believes that a presentation of Core Earnings provides ameaningful comparison between periods by excluding certain earnings and expenses and settlement charges of related regulatory actions during the three andnine month periodsended June 30, 2012 and 2011. Core Earnings are defined as Net Income per Generally Accepted Accounting Principles, adjusted for charges related to the resolution of regulatory enforcement matters, the goodwill write off, the GNMA security sale and the redemption of Trust Preferred Securities. Calculation of Core Earnings Three Months Ended Nine Months Ended 6/30/2012 6/30/2011 6/30/2012 6/30/2011 Net Income -Per Statement of Operations $ $ ) $ $ Adjustments Charges related to regulatory matters $
